TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00371-CV



                                    Johnie Jennings, Appellant

                                                   v.

   Carolyn Bindseil, Dan Bindseil, Jannalyn Welch, Julian Welch, Allen Knodel, Betty
 Knodel, Dale A. Friesenhahn, Horacio Ayala, Richard Aramendia, Daryl Payne, Melinda
  Payne, Deanna S. Wilson, Rodney Wilson, D.M. Stuller, William Hall, Clyde Marbach,
      Kurt Menking, Katherine Swoboda, Don Wallace, Charles Wittler, Appellees


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. C2005-0149B, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Johnie Jennings has appealed from the judgment signed by the district court on May

30, 2006. The appellees have suggested abatement of this appeal because the judgment was not final

in that it failed to dispose of attorney’s fees issues. In response to a query by this Court’s clerk,

Jennings filed a letter attaching a copy of a judgment and letter signed on May 30, 2006 by the

district court. The judgment does not mention attorney’s fees, while the letter details the court’s

intended attorney’s fees awards and directs appellees’ counsel to prepare an order. The parties agree

that no order on attorney’s fees has been signed. Jennings’s counsel also stated that appellees’

attorneys intended to request the district court to reconsider its intended award of attorney’s fees and

needed a reporter’s record of the attorney’s fee proceeding in order to prepare that challenge.
               The parties’ representations persuade us that the judgment appealed from is not final

and that the notice of appeal was premature. We therefore abate the appeal until further order of this

Court. Appellees are ordered to file a report with this Court monthly on or before the 16th of the

month reporting on the status of proceedings below until the abatement is lifted. Either party may

request that the abatement be lifted when the trial court has entered a judgment disposing of all

issues.




                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Abated

Filed: September 22, 2006




                                                  2